UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
                               )
IN RE CONTEMPT FINDING IN      )
                               )    Misc. No. 09-mc-273 (EGS)
UNITED STATES v. STEVENS       )
                               )
______________________________)


                                                               MEMORANDUM OPINION

              Pending before the Court is Patty Merkamp Stemler’s motion

to vacate this Court’s February 13, 2009 contempt finding in

United States v. Theodore F. Stevens.1                                         On that date, the Court

held Ms. Stemler and two other senior government attorneys in

contempt for violation of the Court’s January 21, 2009 Order to

produce certain information to the Court and to the defendant,

Senator Stevens.                                     Upon consideration of Ms. Stemler’s motion,

the accompanying memorandum of law and supporting declarations,

the entire record in the Stevens case, and for the reasons set

forth in this Memorandum Opinion, the Court concludes that the

motion to vacate the original contempt finding is DENIED.

Nevertheless, because the government later complied with the


                                                            
1
     On April 7, 2009, the Court appointed a special prosecutor,
Henry F. Schuelke III, “to investigate and prosecute such
criminal contempt proceedings as may be appropriate against” the
original prosecution team. Case No. 08-231, Doc. No. 375, Order
of April 7, 2009. The Court wishes to be clear that Ms. Stemler
was not one of the attorneys identified as part of that
investigation, and this civil contempt finding was unrelated to
the events that led to the appointment of Mr. Schuelke.
Court’s January 21, 2009 Order and purged the contumacious

conduct, the Court finds that the contempt has been lifted.

Moreover, as the Court finds it unnecessary to impose sanctions

related to its original contempt finding, there remains nothing

more for the Court to resolve and this matter is hereby

DISMISSED.

I.   INTRODUCTION

     Beginning in December 2008, Ms. Stemler, a senior attorney

with the United States Department of Justice (“DOJ”),

represented the United States in the Stevens case.   During that

time, Ms. Stemler, along with several other senior DOJ

attorneys, was extensively and directly involved with matters

related to a complaint filed by FBI Special Agent Chad Joy,

which raised serious allegations of prosecutorial and

governmental misconduct in the investigation and trial of

Senator Stevens (the “Joy Complaint”).

     As explained herein, based on the record and Ms. Stemler’s

own pleadings and declarations, it is undisputed that (i) Ms.

Stemler was aware of the Court’s January 21, 2009 Order and the

government’s obligation to produce certain information to the

defendant; (ii) she understood that the Order required the

government to produce that information to the defendant; and

(iii) she knew that the defendant had filed a motion to hold the

government in contempt for violating the Court’s January 21,

                                2
 
2009 Order.   Nevertheless, at a hearing on February 13, 2009,

the government acknowledged that it had not produced the

information to the defendant pursuant to the Court’s January 21,

2009 Order.   Moreover, the government’s attorneys, including Ms.

Stemler, offered no excuse or reason for their failure to comply

with that Order.   Accordingly, because Ms. Stemler and her

colleagues were, in fact, in contempt of the Court on February

13, 2009, the Court will not vacate its original contempt

finding.   Ms. Stemler’s motion is therefore DENIED.

     The Court notes, however, that the government did belatedly

produce the relevant information to the defendant following the

Court’s contempt finding, and therefore the contempt has been

purged.    See, e.g., Int’l Union, United Mine Workers v. Bagwell,

512 U.S. 821, 828 (1994) (civil contempt is a coercive tool, and

thus a contemnor may purge the contempt by complying with the

underlying court order); NLRB v. Blevins Popcorn Co., 659 F.2d

1173, 1184 (D.C. Cir. 1981) (explaining that following the

disobedience of a court’s order, the court may issue “a

conditional order finding the recalcitrant party in contempt and

threatening to impose a specified penalty unless the

recalcitrant party purges itself of contempt by complying with

prescribed purgation conditions”).    Because the purgation

conditions were fulfilled, the Court does not believe that

sanctions based on this civil contempt finding are necessary or

                                  3
 
appropriate in this instance.     See, e.g., Sheet Metal Workers v.

EEOC, 478 U.S. 421, 443 (1986) (civil contempt sanctions may be

imposed to compensate the complainant for losses sustained).

Accordingly, the Court will lift the contempt finding as of the

date and time the government complied with the Court’s January

21, 2009 Order.    The Court finds that    nothing more remains for

it to do with respect to this contempt finding, and accordingly

this matter is DISMISSED.

II.   DISCUSSION

      A.     Legal Standard for Contempt

      As a threshold matter, Ms. Stemler devotes a significant

portion of her memorandum to the argument that this was a

civil, as opposed to a criminal, contempt finding.     As the

Supreme Court has recognized, “whether a contempt is civil or

criminal turns on the character and purpose of the sanction

involved.”     Bagwell, 512 U.S. at 827 (citing Gompers v. Bucks

Stove & Range Co., 221 U.S. 418, 441 (1911)).      As a general

rule, civil contempt is imposed “to compel compliance with an

order of the court[.]”     Cobell v. Norton, 334 F.3d 1128, 1145

(D.C. Cir. 2003) (citing Bagwell, 512 U.S. at 828).      Contempt

is civil, therefore, “if the contemnor is able to purge the

contempt and obtain his release by committing an affirmative

act[.]”    Id. at 1147 (citing Bagwell, 512 U.S. at 828).    “By

contrast, criminal contempt is used to punish, that is, to

                                   4
 
vindicate the authority of the court following a transgression

rather than to compel future compliance.”                                   Id. at 1145

(internal quotation omitted).                                  With criminal contempt, “the

contemnor cannot avoid or abbreviate [the punishment] through

later compliance.” Bagwell, 512 U.S. at 829.                                   With this legal

framework in mind, the Court agrees that its February 13, 2009

contempt finding was civil in nature, as it was imposed to

compel the government to comply with its January 21, 2009 Order

to provide the defense with the information related to Agent

Joy’s whistleblower status and/or protection.

              B.             Background

              A comprehensive recitation of the pre-trial, trial, and

post-trial proceedings in the Stevens case is not necessary for

resolution of the instant motion.                                   The Court has previously

spent a great deal of time recounting much of the relevant

background in a number of written opinions and orders, including

the Court’s (i) December 19, 2008 Memorandum Opinion and Order;

(ii) December 22, 2008 Order; (iii) January 14, 2009 Order; (iv)

January 16, 2009 Opinion and Order; (v) January 21, 2009 Opinion

and Order; and (vi) February 3, 2009 Order.2                                  Much of the




                                                            
2
     Unless otherwise specified, all references to pleadings,
proceedings, hearings, opinions, and orders relate to the case
of United States v. Theodore F. Stevens, Case No. 08-231, and
can be found on that case’s docket.
                                                                5
 
following summary is taken from those opinions and orders, which

provide more detail and are incorporated herein by reference.

                             1.             The Joy Complaint and the Government’s Efforts to
                                            Seal It

              On October 27, 2008, following a five-week jury trial

marred by repeated allegations of discovery violations and

prosecutorial misconduct, Senator Stevens was convicted of

making false statements, based on charges that he failed to

report certain gifts on his Senate Financial Disclosure Forms.

On December 11, 2008, the government filed a “sealed

memorandum,” along with a motion to file ex parte and a motion

to seal, notifying the Court that on December 2, 2008, the

government’s attorneys in the case had received a copy of a

“self-styled whistleblower complaint” authored by an FBI Special

Agent with extensive knowledge of the investigation and trial of

Senator Stevens.                                     Doc. No. 300, Sealed Memorandum, Dec. 11,

2008.3                The complaint raised allegations of misconduct by certain

government employees involved with the investigation and

prosecution of Senator Stevens.

              In its motion, the government represented to the Court that

it initially received the complaint on December 2, 2008 and over
                                                            
3
     Because the government repeatedly insisted on filing many
of its pleadings under seal in the Stevens case, the dates on
the docket for many of the pleadings do not reflect the actual
dates on which those documents were filed, but instead reflect
the date that those pleadings were docketed after the Court
ordered that they be placed on the public docket.
                                                                   6
 
the course of the following days “received additional

information, guidance and advice to satisfy itself that any

possible statutory and regulatory confidentiality concerns

surrounding a request for whistleblower protection had been

fully explored and addressed, and would not prohibit a

disclosure to the Court at a minimum.”   Doc. No. 300 at 2.

Based on whistleblower and privacy concerns, the government

sought to seal the Agent’s complaint, and to keep much of the

complaint’s content from the defense.    Senator Stevens

strenuously objected to sealing the complaint and insisted that

he was entitled to access its contents in their entirety.

     On December 19, 2008, following briefing on the

government’s motion, the Court held a sealed hearing.      The

hearing was attended by government counsel, including Ms.

Stemler, and defense counsel, as well as counsel for the FBI

Special Agent who had authored the complaint.   Doc. No. 315,

Transcript of Hearing, Dec. 19, 2008.    Throughout the hearing,

Brenda Morris, who spoke on behalf of the government, repeatedly

referred the Court to the Agent’s attorney, and in addressing

the Court, the Agent’s attorney repeatedly urged the Court to

seal the complaint based on the Agent’s desire for

“whistleblower protection.”   Doc. No. 315 at 38, 42.   Later that

day, the Court issued a lengthy Memorandum Opinion and Order,

carefully balancing what the Court understood to be

                                 7
 
whistleblower and privacy concerns of the government and the

Agent on the one hand, with the defendant’s constitutional

rights on the other.                                           In that Memorandum Opinion and Order, the

Court directed the government to provide an unredacted copy of

the complaint to the defendant, and further directed that a

redacted copy of the complaint be filed on the public docket.

Doc. No. 255, Memorandum Opinion & Order at 2.

                             2.             The Court’s Orders to Produce Information Related
                                            to Agent Joy’s Whistleblower Status and/or
                                            Protection

              On January 14, 2009, the government initiated a call to

chambers, with defense counsel on the line, to request that it

be permitted to file on the public docket a copy of the

complaint with fewer redactions.                                             The reason given for the

government’s request was that in responding to the defendant’s

post-trial motions, the government found it cumbersome not to

refer to various individuals identified in the complaint by

name.4

              The Court scheduled a hearing for later that day, in order

to hear arguments related to the government’s request.                                            At the

hearing, in response to a question from the Court, the

government acknowledged that the author of the complaint, Agent
                                                            
4
     Ironically, the government rejected this very same argument
in December, when Senator Stevens argued that sealing the
identities of the individuals named in the Joy Complaint would
cause confusion and restrict his ability to make persuasive
arguments about the information contained in the complaint.
                                                                         8
 
Chad Joy, had not been granted whistleblower protection by the

Office of the Inspector General.       See Doc. No. 282, Transcript

of Status Hearing, Jan. 14, 2009 at 8.      In response to a follow-

up question by the Court, the government then revealed to the

Court – for the first time – that Agent Joy had been notified as

early as December 4, 2008, that he had not been afforded

whistleblower protection.   See Doc. No. 282 at 16-17.     That

notification came at least seven days before the government

filed its motions to file ex parte and to seal the complaint –

seven days when, according to the prosecution, it was receiving

“additional information, guidance and advice to satisfy itself

that any possible statutory and regulatory confidentiality

concerns surrounding a request for whistleblower protection had

been fully explored and addressed” – and fifteen days before the

hearing, at which government counsel sat by while Agent Joy’s

counsel urged the Court to seal the complaint based on Agent

Joy’s desire for whistleblower protection.      Doc. No. 300 at 2.

Later that day, the Court issued an Order stating that:

     Based on the government’s repeated representations, this
     Court and the defendant proceeded on the understanding that
     Agent Joy had whistleblower protection or that his status
     as a whistleblower was at yet undecided due to the ongoing
     investigation by [the Office of Inspector General] and/or
     [the Office of Professional Responsibility]. Had the Court
     known [on December 19, 2008] that the government had
     already legally determined that Agent Joy was not entitled
     to whistleblower protection by the time it first filed the
     complaint under seal, the Court would have proceeded
     differently.

                                   9
 
Doc. No. 261, Order of Jan. 14, 2009 at 4.

     As a result of the government’s revelation, the Court

ordered the Attorney General to sign a declaration under oath to

be filed by no later than noon on January 16, 2009, and provide

all relevant correspondence, detailing precisely who within DOJ

knew about the Joy Complaint, when they knew about the Joy

Complaint, and addressing all decisions and communications

within DOJ related to Agent Joy’s status as a whistleblower and

the determination that he was not entitled to whistleblower

protection.   Doc. No. 261 at 4-5.

     On January 15, 2009, the government filed a motion for

reconsideration, authored by Ms. Stemler, asserting that the

government had been “mistaken” at the January 14, 2009 hearing,

and arguing that the Court should vacate its January 14, 2009

Order based on the presumption against compelling high Executive

Branch officials to provide testimony in law enforcement

proceedings absent exceptional circumstances.   See Doc. No. 264,

Government’s Motion for Reconsideration at 1, 5.   On January 16,

2009, the Court denied in part and granted in part the

government’s motion for reconsideration, and modified its

previous Order to require that the Attorney General or his

designee(s) provide the required declaration(s) and supporting

documentation, and extended the time for filing the


                                10
 
declaration(s) to 5:00 p.m. on January 17, 2009.                                           See Doc. No.

268, Opinion and Order, Jan. 16, 2009 at 11-12.

              On January 16, 2009, the government filed in the U.S. Court

of Appeals for the District of Columbia Circuit a Petition for

Writ of Mandamus and Emergency Motion for a Stay of the District

Court’s Orders Dated January 14, 2009 and January 16, 2009,

authored by Ms. Stemler.                                           See Petition for a Writ of Mandamus

and Emergency Motion for a Stay, In re Michael B. Mukasey, No.

09-3005 (D.C. Cir. Jan. 16, 2009).                                           Senator Stevens opposed the

government’s motion.                                           See Brief of Senator Stevens, In re

Michael B. Mukasey, No. 09-3005 (D.C. Cir. Jan. 17, 2009).                                           On

January 17, 2009, the Court of Appeals issued an administrative

stay “to give the court sufficient opportunity to consider the

merits of the motion for stay and petition for writ of

mandamus.”                         In re Michael B. Mukasey, No. 09-3005 (D.C. Cir.

Jan. 17, 2009).

              On January 21, 2009, recognizing that in view of the stay,

the change in Administration would occur before the government

was required to comply with the Court’s January 16, 2009 Order,

and concerned with the potential for further delay caused by the

change in personnel at DOJ associated with the change in

Administration, the Court vacated the January 16, 2009 Order.5


                                                            
5
     As this recitation of events makes clear, the Court was at
all times cognizant of the time-sensitive nature of these
                                                                        11
 
After setting out at length the reasons for the Court’s Orders

and the series of government misstatements and

misrepresentations that had occurred with respect to the Joy

Complaint, the January 21, 2009 Order directed

              that the government produce all communications to, from, or
              between anyone in [the Office of Public Integrity (“OPI”)],
              and any other office within DOJ, including but not limited
              to the [Office of Inspector General (“OIG”)], [Office of
              Professional Responsibility (“OPR”)], the FBI, and the U.S.
              Attorney’s Office for the District of Alaska, between
              November 15, 2008 and the present, regarding the complaint
              filed by Agent Joy, be filed under seal with the Court,
              with a copy provided to the defendant pursuant to the
              protective order already in place in this case, by no later
              than January 30, 2009.

Doc. No. 274, Opinion and Order of Jan. 21, 2009 at 18.                                                                                                               The

Court further clarified that it was only requiring the

government to produce communications regarding the Joy Complaint

that included anyone in OPI.                                                           Doc. No. 274 at 18 n.4.                                                  On

January 22, 2009, in view of the Court’s January 21, 2009 Order,

the government withdrew its petition of mandamus and emergency

motion for a stay as moot.                                                       See Notice of Withdrawal of the

Petition for a Writ of Mandamus and Emergency Motion for a Stay

as Moot, In re Michael B. Mukasey, No. 09-3005 (Jan. 22, 2009).

              On January 30, 2009, the government submitted a memorandum

in response to the Court’s January 21, 2009 Order.                                                                                                     The
                                                                                                                                                                                               
                                                                                                                                                                                               
proceedings. Senator Stevens was convicted at the age of 84 and
revelations after the trial raised serious grounds for his
requests for post-trial relief. The Court recognized the
defendant’s interest in having those issues briefed and then
promptly resolved by the Court.
                                                                                            12
 
government made its submission and its document production

required by the January 21, 2009 Order in camera and ex parte

“because, in the process of gathering all potentially responsive

materials and information, it [had] become apparent that

compliance would require the production of substantial amounts

of privileged and work-product protected materials.”     Doc. No.

285, Government’s Submission in Response to Jan. 21, 2009 Order

at 13.   The submission was signed by Ms. Stemler, Mr. Welch, and

Ms. Morris, respectively.     See Doc. No. 285 at 15.   The

government provided the defendant only a heavily-redacted

version of the memorandum, and did not provide any documents to

the defendant.

            3.    Senator Stevens’ Motion to Dismiss or for a New
                  Trial, or in the Alternative, Motion to Hold
                  Government in Contempt for Violating the Court’s
                  January 21, 2009 Order

     On February 2, 2009, Senator Stevens filed a Motion to

Dismiss or for a New Trial, or in the Alternative, Motion to

Hold Government in Contempt for Violating the Court’s January

21, 2009 Order.     See Doc. No. 287, Senator Stevens’ Motion to

Dismiss, for a New Trial, or Motion to Hold Government in

Contempt.   The defendant argued that the government had violated

the Court’s January 21, 2009 Order by (i) improperly narrowing

the scope of the Court’s Order; and (ii) failing to produce any

documents to the defense, despite the Court’s clear order to do


                                  13
 
so.   In response to these violations, and based on the extensive

record of government misstatements throughout the course of the

case, the defendant urged the Court to use its supervisory

powers to dismiss the indictment.      See Doc. No. 287 at 7.   In

the alternative, the defendant argued that the Court should hold

the government in contempt and impose an appropriate remedy.

See Doc. No. 287 at 11.

        On February 3, 2009, the Court ordered the government to

file a response to the defendant’s motion by no later than

February 9, 2009, and to include a detailed privilege log for

each communication it was seeking to withhold, including points

and authorities in support of its position that a communication

is privileged and/or protected by the work product doctrine.

See Doc. No. 281, Order, Feb. 3, 2009 at 3.     The Court further

ordered that the government’s redacted submission and the

defendant’s motion be filed on the public docket.     Doc. No. 281

at 4.    Finally, the Court ordered the government to file a

supplemental submission with a declaration from an official with

oversight for the Civil Division at DOJ and any and all relevant

communications between attorneys in the Civil Division and

attorneys within the Public Integrity Section or the Appellate

Section of the Criminal Division, by no later than February 9,

2009.    Doc. No. 281 at 5.   As the Court explained, a review of

the government’s memorandum, declarations, and communications

                                  14
 
submitted on January 30, 2009, made clear that “(1) the Civil

Division was consulted with respect to Agent Joy’s whistleblower

status and/or protection and (2) that Ms. Stemler, Chief of the

Appellate Section, was directly involved in communications with

the Civil Division and was relating those communications to Mr.

Welch.”   Doc. No. 281 at 5.   Therefore, the Court’s February 3,

2009 Order concluded that a declaration from the appropriate

official in the Civil Division and all copies of the relevant

written communications was required by the Court’s January 21,

2009 Order.     See Doc. No. 281 at 5.

     On February 9, 2009, the government filed its Consolidated

Response to the Court’s February 3, 2009 Order and to the

Defendant’s Motion to Dismiss or for a New Trial, or in the

Alternative, Motion to Hold the Government in Contempt.      See

Doc. No. 292, Government’s Consolidated Response to the Court’s

Feb. 3, 2009 Order and to Defendant’s Motion to Dismiss, for a

New Trial, or to Hold Government in Contempt.     That submission

was signed by Ms. Stemler, Mr. Welch, and Ms. Morris,

respectively.     See Doc. No. 292 at 18.   The response included a

privilege log.    For approximately thirty-three documents on the

privilege log, no reason or justification for withholding the

document appeared on the log.




                                  15
 
          4.      The Court’s Finding That the Government’s
                  Attorneys Were in Contempt for Failure to Comply
                  with the January 21, 2009 Order

     On February 13, 2009, the Court held a status hearing to

discuss further proceedings in the case.     During that hearing,

Mr. Welch informed the Court that a new member of the

government’s team, Kevin Driscoll, was the government’s “work

product expert.”    Doc. No. 412, Transcript of Status Hearing,

Feb. 13, 2009 at 5.    In response to that information, the Court

questioned Mr. Driscoll regarding the government’s assertion of

work product protection in its response to the Court’s January

21, 2009 Order.     See Doc. No. 412 at 6.   As part of that

discussion with the parties, the Court asked the government

about the approximately thirty-three documents for which the

government had not claimed any work-product protection, and

whether those documents had been produced to the defendant.        See

Doc. No. 412 at 10.    Mr. Driscoll replied that they had not.

See Doc. No. 412 at 10.

     Upon learning that those documents had not been produced to

the defendant, despite the fact that the government had not made

any claim of privilege with respect to those documents, and

despite the Court’s January 21, 2009 Order that those documents

be produced to the defendant, the Court asked why they had not

been produced.     See Doc. No. 412 at 10.   When the government

responded that it did not have a reason for not producing those

                                  16
 
documents, notwithstanding the Court’s order to do so, the Court

held Ms. Morris, Mr. Welch, Mr. Driscoll, and Ms. Stemler in

contempt.6                        See Doc. No. 412 at 11-12.        Contemporaneous with the

contempt finding, the Court also set forth the means by which

the attorneys could purge themselves of contempt:                              “I want those

documents turned over today before the close of business, and my

interpretation of the close of business is five o’clock.”                              Doc.

No. 412 at 11-12.

                             5.             The Government’s New Team of Attorneys and Its
                                            Motion to Set Aside the Verdict and Dismiss the
                                            Indictment with Prejudice

              On February 16, 2009, the government filed a notice with

the Court explaining that (1) it had determined to produce all

of the relevant communications to the defendant, notwithstanding

any claims of work-product protection; (2) the Public Integrity

Section had been investigating the allegations in the Joy

Complaint, and DOJ was gathering all of the 302s and signed

affidavits created in the course of that investigation, and

would produce those documents to the defendant by February 24,


                                                            
6
     The following day, the Court issued a Minute Order
informing the parties that the Court would not hold Mr. Driscoll
in contempt. The Court noted that Mr. Driscoll did not sign the
relevant pleadings, had not filed a notice of appearance in the
case, appeared to have been brought in by his supervisors only
recently for the limited purpose of addressing a discrete issue,
and therefore that it was the three supervisory attorneys, and
not Mr. Driscoll, who bore the responsibility to ensure that the
government complied with the Court’s Orders. See Minute Order,
Feb. 14, 2009.
                                                               17
 
2009; and (3) that Mr. Welch and Ms. Morris, as well as the

other government trial attorneys in the case, would no longer

conduct litigation relating to allegations of misconduct in the

Stevens case.    See Doc. No. 295, Notice of Production of

Documents, Intention to Produce Additional Documents, and

Appointment of New Counsel for the United States at 1-2.      The

government’s submission informed the Court that Mr. Paul

O’Brien, Mr. David Jaffe, and Mr. William Stuckwisch would be

entering their appearances and representing the government in

the litigation related to any claims of misconduct in the

Stevens case.    See Doc. No. 295 at 2.   Finally, the submission

stated that the Appellate Section would continue to provide

legal support to the new prosecution team.     See Doc. No. 295 at

2-3.

       On April 1, 2009, the new team of government attorneys

filed a Motion to Set Aside the Verdict and Dismiss the

Indictment with Prejudice.    See Doc. No. 324, Government’s

Motion to Set Aside the Verdict and Dismiss the Indictment with

Prejudice.   In that motion, they informed the Court that the

prosecution team had failed to produce relevant information to

the defense that the defendant could have used to cross-examine

the government’s key witness and in arguments to the jury that

Senator Stevens was not guilty.    See Doc. No. 324 at 1-2.     The

motion further informed the Court that “given the facts,” a new

                                  18
 
trial would be in the interests of justice, but that “based on

the totality of circumstances and the interests of justice,” the

government would not seek a new trial.    Doc. No. 324 at 2.

Therefore the government requested that the Court set aside the

verdict and dismiss the case with prejudice.     See Doc. No. 324

at 2.

        On April 7, 2009, the Court held a hearing on the

government’s motion.    During that hearing, Mr. O’Brien

acknowledged that the prosecution team had violated their

discovery obligations, including the Court’s instructions and

their obligations under Brady v. Maryland, 373 U.S. 83 (1963).

See Doc. No. 374, Transcript of Motion Hearing, April 7, 2009 at

13-14.

        On April 7, 2009, the Court granted the government’s

motion, set aside the verdict, and dismissed the indictment of

Senator Stevens with prejudice.     See Doc. No. 372, Order, April

7, 2009.

        C.   ANALYSIS

             1.   Ms. Stemler’s Participation in the Conduct that
                  Led to the Contempt Finding

        Ms. Stemler argues that the Court should vacate the

contempt finding as to her, because she did not participate in

the contumacious conduct.    Specifically, Ms. Stemler contends

that she was not responsible for the “underlying collection,


                                  19
 
logging, and production of documents in this case,” and instead

that her role was first, to “research and brief specific legal

issues . . . and to prepare the case for its likely appeal; and

second, to consult on difficult questions of law[.]”   Memorandum

in Support of Motion to Vacate Finding of Contempt (“Stemler

Mem.”) at 15-16.   These arguments are unavailing and belied by

the record.

     While the traditional role of the Appellate Section in the

usual criminal case in typical post-trial proceedings may be

removed from the day-to-day trial court proceedings, as the

above discussion indicates, this was not the usual criminal

case, these were not typical post-trial proceedings, and Ms.

Stemler’s role in this case was not a traditional one.   To the

contrary, over the course of less than four weeks, Ms. Stemler

appears to have been the lead or sole author of at least five

substantive pleadings – three of which were filed in the

District Court – and her communications with the prosecution

team members going back to their initial receipt of the Joy

Complaint were directly at issue in the matter before the Court.

          2.   Ms. Stemler’s Knowledge of the Court’s January
               21, 2009 Order Requiring the Government to
               Produce Certain Documents

     Ms. Stemler argues that she had no responsibility for the

management of documents in the Stevens case “and had no reason

to inquire into the production of documents beyond the inclusion

                                20
 
of her own responsive emails.”                                 Stemler Mem. at 16.   The Court

finds this argument unpersuasive for several reasons.

              First, it is undisputed that the Court ordered the

government to provide the Court and the defendant with certain

documents and information, in order to determine what the

government knew about Agent Joy’s whistleblower status and

protection.                           Given Ms. Stemler’s extensive involvement in the

circumstances surrounding the Joy Complaint, the fact that she

was not personally responsible for directly handing the

documents to defense counsel does not mean that she did not have

an obligation to ensure that the documents were produced.                                 To

the contrary, the Court finds that each of the senior attorneys

representing the government had an obligation to comply with the

Court’s Order, and to ensure that their client complied with the

Court’s Order.7

              Second, Ms. Stemler acknowledges that she did inquire about

the “blank spaces next to approximately thirty or so entries on

the privilege log[,]” that she was told that the government was
                                                            
              7
       If the Court was to adopt Ms. Stemler’s argument, senior
attorneys would never be subject to contempt for failure to
comply with a Court order to do a certain act, provided they
could point to a more junior attorney, who may have no decision-
making authority, but may have the technical or administrative
responsibility for carrying out the act itself. Such a result
is counter to the coercive nature of the contempt power, see
Bagwell, 512 U.S. at 827, as it would subject to contempt only
those attorneys with the least decision-making authority, i.e.,
attorneys least likely to be in a position to ensure compliance.


                                                               21
 
withdrawing its claim of privilege with respect to those

documents, and that based upon that information, “Ms. Stemler

understood that Public Integrity would produce those thirty or

so documents to the defendant.”    Stemler Mem. at 9-10.   In other

words, although Ms. Stemler knew and understood that those

documents were to be produced, she took no steps to ensure that

a production was made.

     Third, Ms. Stemler argues that her absence from the counsel

table at the February 13, 2009 hearing “reflected the supporting

role she played as a legal advisor for the prosecution.”

Stemler Mem. at 17.   The Court also finds this argument

unavailing.   From the outset, Ms. Stemler was extensively

involved with the matters related to the Joy Complaint and the

government’s representations to the Court regarding that

complaint.    In fact, Ms. Stemler sat at counsel table at the

December 19, 2008 hearing on the Joy Complaint – the hearing

that set the events in motion that ultimately led to the Court’s

January 21, 2009 Order to produce the documents.    See Doc. No.

315, Transcript of Hearing at 1, 3.    In addition, as has been

discussed supra, Ms. Stemler gathered information regarding

Agent Joy’s whistleblower status and relayed that information to

Mr. Welch.    See, e.g., Doc. No. 281, Order, Feb. 3, 2009 at 5.

Moreover, Ms. Stemler appears to have been the lead or sole

author of no fewer than five substantive pleadings related to

                                  22
 
the subject of the Court’s January 21, 2009 Order.        It cannot be

said, therefore, that Ms. Stemler played only a marginal role in

the events that led to the Court’s contempt finding.

           3.     Ms. Stemler’s Notice That the Government Could be
                  Held In Contempt for Failure to Comply with the
                  Court’s Order

     Finally, Ms. Stemler argues that she had “no notice that

the Court was disposed toward holding her in contempt if the

government did not produce those thirty-two emails prior to the

hearing[.]”     Stemler Mem. at 22.    This argument is without

merit.   The defendant had filed a motion to hold the government

in contempt for not producing the documents required by the

Court’s January 21, 2009 Order.       See Doc. No. 287.    In fact, Ms.

Stemler herself appears to have authored the government’s

response to that motion.     See Doc. No. 292 at 18.      Moreover, Ms.

Stemler admits that she understood that pursuant to the Court’s

January 21, 2009 Order, the documents for which the government

was not claiming privilege had to be produced to the defendant.

See Stemler Mem. at 10; Declaration of Patty Merkamp Stemler

(“Stemler Decl.”) at ¶ 30.    In other words, Ms. Stemler knew

what had been ordered and she knew there was a specific request

by the defendant to hold the government in contempt for non-

compliance.     The Court, therefore, finds that Ms. Stemler had

sufficient notice that she could be held in contempt if the



                                  23
 
government failed to comply with the Court’s January 21, 2009

Order.

III. CONCLUSION

     As set forth above, it is undisputed that (i) Ms. Stemler

was aware of the Court’s January 21, 2009 Order and the

government’s obligation to produce certain information to the

defendant; (ii) Ms. Stemler understood that the government had

an obligation to produce that information to the defendant; and

(iii) Ms. Stemler knew that the defendant had filed a motion to

hold the government in contempt for violating the Court’s

January 21, 2009 Order.

     The record establishes that Ms. Stemler, a senior DOJ

attorney with supervisory responsibilities, played a significant

and extensive role in the events leading to the Court’s January

21, 2009 Order.   Her involvement in determining and shaping the

government’s representations to the Court and to the defendant

regarding Agent Joy’s whistleblower status and/or protection

began in December 2008 and continued through the weeks of

briefings and hearings that ultimately led to the Court’s

February 13, 2009 finding that Ms. Stemler, Mr. Welch, and Ms.

Morris were in civil contempt for their failure to comply with

the Court’s January 21, 2009 Order.   Accordingly, the Court

finds that Ms. Stemler participated in the contumacious conduct



                                24
 
and therefore DENIES Ms. Stemler’s Motion to Vacate the Finding

of Contempt.

              As Ms. Stemler correctly points out, however, the

government’s belated production of all documents required by the

Court’s January 21, 2009 Order “mooted any need for coercion.”

Stemler Mem. at 23.                                            The Court therefore finds that the contempt

has been purged, and finds it appropriate to lift the contempt

finding of February 13, 2009 as of the date and time at which

the government complied with the January 21, 2009 Order.8                                           See,

e.g., United States v. Harris, 582 F.3d 512, 514 n.2 (3rd Cir.

2009) (lifting orders of contempt when contemnors became

compliant with the court order); United States v. Philip Morris,

220 F.R.D. 109, 112 (D.D.C. 2004) (lifting contempt as of date

contemnor purged the contempt); United States v. Berlin, Case

No. 06-mc-170, Order, Doc. No. 37 (D.D.C. Dec. 4, 2006) (Hogan,

J.) (same).                           Accordingly, Ms. Stemler, Mr. Welch, and Ms. Morris

are no longer in contempt for their violation of the Court’s

January 21, 2009 Order.                                           As there remains nothing more for the
                                                            
8
     While the Court is aware that the government complied with
the January 21, 2009 Order on February 13, 2009, it is unclear
to the Court exactly what time the compliance occurred. See
Stemler Decl. ¶¶ 36, 37 (“After the hearing, in the afternoon of
February 13, 2009, . . . I . . . ask[ed] that Public Integrity
produce the emails as soon as possible and that I be copied on
any production. I received confirmation later that day that
Public Integrity (specifically, Nicholas Marsh and Marc Levin)
had produced to the defendant the emails without log entries, as
well as the additional redacted emails, and that Mr. Levin had
notified the Court of that production.”).
                                                                         25
 
Court to do with respect to the contempt finding, this matter is

hereby DISMISSED.



Signed:   Emmet G. Sullivan
          United States District Judge
          October 12, 2010




                               26